DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1-3, 6-8, 15-16, and 19-20 have been amended and no claims have been added.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues that the prior art of Garretsen and Nelson, either alone or in combination, do not teach or suggest teach and every element of claim 1-20.  Specifically, the Applicant’s representative argues that the prior art does not fairly teach or suggest “controlling a display device to display an award evaluated based on one symbol per symbol position on a first payline specified and the pay table, a second plurality of symbols displayed at the plurality of sub-positions contribute to a winning combination when only one symbol per symbol position is evaluated”  (see Remarks, pg. 7-8).  The Examiner respectfully disagrees. Garretsen discloses controlling a display device to display an award evaluated based on one symbol per symbol position on the first payline specified in the selection received via the player interface and the pay table, the second plurality of symbols displayed at the plurality of sub-positions on the first payline specified in the selection received across the plurality of columns of the symbol positions, and whether the second plurality of symbols displayed in the first payline of symbol positions contribute to a winning combination when only one symbol per symbol position is evaluated (see Garretsen, Fig. 10-11, 0076-0077).  For at least this reason, the Applicant’s argument is not persuasive and the rejection has been maintained below. 
Claim Objections
Claims 19-20 are objected to because of the following informalities: the limitations of both claims 19-20 which recite “the first pay line is evaluated with respect to the winning combination” should be amended to “the first payline is evaluated with respect to the winning combination” to maintain consistency of claim terms.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more.  The claims recite limitations such as “receiving a selection”, “specifying a first payline for evaluation, the first payline specifying one symbol position of a plurality of symbol positions on each column of the plurality of columns of symbol positions when the one symbol position of the plurality of symbol positions to be split;”  and “an award evaluated based on one symbol per symbol position on the first payline specified in the selection received, via the player interface and the pay table, the second plurality of symbols displayed in the first payline of symbol positions contribute to a winning combination when only one symbol per symbol position is evaluated.” which have been analyzed as being directed to a certain method of organizing human activity and/or mental process under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the remaining limitations such “storing (a) a set of symbol data, (b) a pay table, and (c) instructions, which, when executed, cause the processor to at least:” “randomly select a plurality of symbols from the set of symbol data at the plurality of symbol positions, based on one or more random numbers generated by a random number generator;” “control the display device to display the plurality of symbols selected at the plurality of symbol positions and to override displaying of all symbols selected for the first payline of symbol positions to be split into a plurality of sub-positions by selected a second plurality of symbols from the set of symbol data for the plurality of sub-positions by selecting a second plurality of symbols from the set of symbol data for the plurality of sub-positions in the first payline of symbol positions of symbol positions randomly selected based on the random number generator;” “control the display device to display the second plurality of symbols selected at the plurality of sub-positions in the first payline of symbol positions” and “control the display device to display the award” amount to mere extra solution activity, invoking highly-generalized computer components to implement the abstract idea, and/or a technological environment to perform the abstract idea which is not indicative of integration into a practical application (see MPEP 2106.05(f)-(h)).  Furthermore, the additional elements such as “a display device providing a plurality of columns of symbol positions”, “a player interface”, a game controller comprising a processor, and a memory” and “a random number generator” invoke highly generalized computer components used to implement the abstract idea and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims when viewed individually and as a combination of elements do not amount to integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a gaming system comprising a display device; a player interface; a game controller comprising a processor and a memory; and a random number generator when viewed individually and/or as a collection of elements do not amount to significantly more than the abstract idea.  For instance, Vancura et al. (US 2010/0029381 A1) discloses conventional components and functionality of a casino gaming machine include “a display device”, “an input member”, “a game controller comprising a processor and a memory” and “a random number generator” as well-known, routine, and conventional components to one of ordinary skill in the gaming arts (see Vancura, Fig. 1, 0037-0040, wherein a money reception device 40, a random number generator 160, memory devices 110, computer 100 include controller and/or processors as well-known and conventional components used in their ordinary function as conventionally available gaming platforms).  For at least these reasons, the additional elements do not amount to significantly more than the abstract idea under Step 2B.  
With respect to dependent claim 2-20, the additional elements have been reviewed and found to merely recite additional limitations of the abstract idea under 2106.04(a), invoke the computer to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 1-20 have been found to recite an abstract idea without significantly more.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garretsen et al. (US 2014/0080571 A1) and Nelson et al. (US 2016/0093141 A1).
Regarding claim 1, Garretsen discloses a gaming system comprising: a display device providing a plurality of columns of symbol positions (see Garretsen, Figs. 2, 11, 0027, 0038, 0047, 0076); a player interface (see Garretsen, 0028); a game controller comprising a processor (see Garretsen, 0031), and a memory storing (a) symbol data, (b) a pay table, and (c) instructions which, when executed (see Garretsen, Fig. 5-9, 0035, 0044, 0051, 0053, 0074-0075, wherein the program code includes symbol data for presentation, pay table definitions to define a pay table, and instructions for splitting symbol positions), cause the processor to at least:
receive, a selection, via the player interface, specifying a first payline for evaluation (see Garretsen, 0028, 0046, wherein the player selects which paylines are active for a given player), the first payline specifying one symbol position of a plurality of symbol positions on one column of a plurality of columns of symbol positions when the one of the plurality of symbol positions is to be split (see Garretsen, Figs. 5-11, 0056-0070, 0074, 0076-0078,  wherein the selected payline is evaluated for one symbol position of the each of the plurality of symbol positions that were split);
randomly select a plurality of symbols from the set of symbol data at the plurality of symbol positions, based on one or more random numbers generated (see Figs 5-9, 0049, 0052, 0056, wherein symbol selection to be presented is selected randomly or pseudo-randomly to populate the plurality of display positions which is to select based on one or more random or pseudo-random numbers);
control the display device to display the plurality of symbols selected at the plurality of symbol positions and to override displaying of symbols selected for the first payline of symbol positions to be split into a plurality of sub-positions by selecting a second plurality of symbols from the set of symbol data for the plurality of sub-positions in the first symbol position randomly selected (see Garretsen, Figs. 5-11, 0044, 0047, 0049, 0051-0052, 0056, 0076-0078, wherein the selected symbol positions to be split symbols are selected by a player and the primary symbol position is split into a secondary matrix of sub-positions which may replace and/or overlaid on top of the primary symbol position to override displaying a first symbol selected for a first symbol position);
control the display device to display the second plurality of symbols selected at the plurality of sub-positions in the first payline of symbol positions (see Garretson, Figs. 5-9, 0044, 0047, 0049, 0052, 0056); and
control the display device to display an award evaluate, based on one symbol per symbol position on the first payline specified in the selection received via the player interface and the pay table (see Garretsen, Figs. 5-11, 0046, 0051, 0075-0078), the second plurality of symbols displayed at the plurality of sub-symbols on the first payline specified in the selection received across the plurality of columns of symbol positions, and whether the second plurality of symbols displayed in the first payline of symbol positions contribute to a winning combination when only one symbol per symbol position is evaluated (see Garretsen, Fig. 10-11, 0051, 0056-0057, 0074-0078).  Although, Garretsen discloses overriding the display of symbols in the first position and randomly selecting the game symbols for a game outcome (see Garretsen, Fig. 10-11, 0009-0010, 0049, 0051) it is silent as to i) override displaying all symbols selected for the first payline of symbol positions to be split and ii) randomly select a plurality of symbols based on the random number generator.  
With respect to overriding all symbols, Garretsen discloses overriding the display of symbols in the first position with a two or more additional symbols in the plurality of split symbol positions or by any other suitable rule (see Garretsen,  Fig. 4, 10-11, 0044, 0051, 0076-0078).  Stated differently, Garretsen teaches overriding two or more which includes the rule to override all of the symbols in the plurality of split symbol positions (see Garretsen, Fig. 4, 10-11, 0009-0010, 0051).  One would have been motivated to override all symbols to use known techniques to yield the predictable result to increase player excitement and game variability.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to override all symbols selected for the first payline of symbol positions to be split into a plurality of sub-positions.
Nelson teach a game device which generates game outcomes including splitting symbol locations (see Nelson, 0016).  Specifically, Nelson teach selecting game symbols to be displayed in a game outcome using a random number generated by a random number generator (see Nelson, 0026).  One would have been motivated to incorporate the teaching of Nelson’s random number generator to use known techniques with similar devices to yield predictable results.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to randomly select a plurality of symbols based on one or more random numbers generated by a random number generator for the purpose of using known techniques to select random and/or pseudo-random outcomes of a game.
Regarding claim 2, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further disclose wherein the instructions, when executed, further cause the processor to evaluate the first payline specified in a defined order of the plurality of sub-positions (see Garretsen, Figs. 6, 10-11, 0056-0070, 0074-0078, wherein a defined order of symbol positions may be defined by the order of the plurality of sub-positions.
Regarding claim 3, Garretsen and Nelson teach the gaming system as claimed in claim 2.  Garretsen further discloses the gaming system as claimed in claim 2, wherein the instructions, when executed, further cause the processor, when evaluating whether the second plurality of symbols displayed at the plurality of sub-positions on the first payline specified contribute to the winning combination, to evaluate from left to right whether a plurality of alternate sub-positions on the first payline specified form the winning combination (see Garretsen, Figs. 4, 6, 10-11, 0056-0061, 0076-0078, wherein in the exemplary embodiment of evaluating a first payline for a winning combination from left to right uses alternate combinations).
Regarding claim 4, Garretsen and Nelson teach the gaming system as claimed in claim 3.  Garretsen further discloses wherein the instructions, when executed, further cause the processor to evaluate whether a second symbol in one of the plurality of sub-positions is consecutive with a) the second symbol at another sub-position and b) the first symbol at an adjacent symbol position (see Garretsen, 0057-0071, 0073-0074,  0076-0078, wherein evaluating for winning combinations in option 1 the plurality of sub-positions is consecutive including a second symbol 1-3 in another symbol position; and such as in  option 2 payline evaluates the symbol at an adjacent position).
Regarding claim 5, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the winning combination is formed from respective symbols in one or more of the plurality of sub-positions (see Garretsen, 0073-0075).
Regarding claim 6, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the winning combination includes same displayed symbol as the plurality of columns of symbol positions (see Garretsen, Figs. 10-11, 0075-0078, wherein the additional defined winning symbol positions may include having four, five, or even six adjacent symbols in a straight line which is more the primary symbol positions of 3 or the same type of symbols to form a winning symbol combination/hand).
Regarding claim 7, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further disclose wherein the player interface is further operable to receive a designation of at least one symbol position to be a first symbol position to be split (see Garretsen, Fig. 10-11, 0051, wherein the first symbol position is a selected symbol position to be split by the player and may replaced with secondary symbol locations).
Regarding claim 8, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the instructions, when executed, cause the processor to split a first symbol position into at least two columns of sub-positions (see Garretsen, Figs. 5-11).
Regarding claim 9, Garretsen and Nelson teach the gaming system as claimed in claim 8.  Garretsen further discloses wherein the instructions, when executed, cause the processor to further split the first symbol positions into a plurality of rows of sub-positions (see Garretsen, Figs. 5-9).
Regarding claim 10, Garretson and Nelson teach the gaming system as claimed in claim 1. Garretsen further discloses to cause the processor to split all symbol positions of a row of symbol positions (see Garretsen, Fig. 7, 0051, 0070, wherein the rule may include splitting all symbol positions of a row in the symbol array).  
Regarding claim 11, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the set of symbol data further includes a first set of symbols for each of the plurality of symbol positions, and a second set of symbols for each of the plurality of sub-positions, and wherein the plurality of symbols selected include a first plurality of symbols selected for display from the first set of symbols, and the second plurality of symbols are selected from the second set of symbols (see Garretsen, Figs. 5-11, 0044, 0047, 0078, wherein the secondary symbols used to populate the secondary symbols is a larger set, a smaller set, or an entirely different set of game symbols).
Regarding claim 12, Garretsen and Nelson teach the gaming system as claimed in claim 11.  Garretsen further discloses wherein the instructions, wherein the instructions, when executed, cause the processor to randomly select the first plurality of symbols independent of the second plurality of symbols (see Garretsen, 0049, wherein the selection of game symbols is by a random outcome selection; 0071-0072, 0078, wherein in at least one embodiment the secondary symbols replace the primary symbol location regardless of the primary symbol selected).
Regarding claim 13, Garretson and Nelson teach the gaming system as claimed in claim 1.  The combination of Garretsen and Nelson further teach wherein the instructions, when executed, cause the processor to randomly select the first symbol position, based on the random number generator (see Garretsen, 0051, Nelson, 0026).
Regarding claim 14, Garretsen and Nelson teach the gaming system as claimed in claim 13.  Garretsen further discloses wherein the instructions, when executed, cause the processor to stack the first symbol positions selected on a subsequent round of game (see Garretsen, 0046, wherein the state of the state of the symbol display area is leftover from a previous play of the game and secondary symbols are displayed on a transmissive video display stacked over the mechanical reels).
Regarding claim 15, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the winning combination on first payline includes a plurality of winning symbols at each of the plurality of columns of symbol positions and at one of the plurality of sub-positions per symbol position (see Garretsen, Figs. 5-11, 0073-0074, 0076-0078, wherein the plurality of winning symbols are determined in accordance with the paytable using one of the plurality of sub-positions per symbol position for evaluation of the payline).
Regarding claim 16, Garretsen and Nelson teach the gaming system as claimed in claim 15.  Garretsen further discloses wherein each symbol position is split into a plurality of rows of a first sub-position and a second sub-position (see Garretsen, Figs. 5-9, 0072-0075, wherein the secondary display symbols include a first sub-position and second sub-position (e.g., 1-1; 1-3)), and wherein only one of the first sub-position and the second sub-position in a first row of sub-positions display one of the plurality of winning symbols (see Garretsen, Figs. 5-11, 0072-0075, 0076-0078, wherein the payline is evaluated using one of the sub-positions).
Regarding claim 17, Garretsen and Nelson teach the gaming system as claimed in claim 15.  Garretsen further discloses wherein the first symbol position is split into a plurality of rows of first sub-position and second sub-position (see Garretsen, Figs. 5-9, 0056), and wherein a first column of sub-positions is adjacent the one of the plurality of columns of symbol positions (see Garretsen, Figs. 5-11, 0056).
Regarding claim 18, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the set of symbol data further includes a first set of symbols for each of the plurality of symbol positions and for each of the plurality of sub-positions, and wherein the plurality of symbols selected for display include a first plurality of symbols randomly selected from the first set of symbols, and a predetermined second plurality of symbols from the first set of symbols (see Garretsen, 0078, wherein the secondary symbols are selected from a set of primary symbol locations).
Regarding claim 19, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the instructions, when executed, cause the processor to determine how the first symbol position on the first pay line is evaluated with respect to the winning combination (see Garretsen, Figs. 5-11, 0072-0073, 0076-0078, ).
Regarding claim 20, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the instructions, when executed, cause the processor to receive an input on how the first symbol position on the first pay line is evaluated with respect to the winning combination (see Garretson, Figs. 5-11, 0051, 0056-0057, 0076-0078, wherein the player selects the particular symbol location to increase potential winning combinations).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715